Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 9, 2019.  Claims 12-24 are pending.  Claims 1-11 are canceled.

Specification
The disclosure is objected to because of the following informalities:
At 0081 “wiereless WIFI” appears to be “wireless WiFi”.  The capitalization of WIFI and WiFi changes in the Specification.    
Appropriate correction is required.

The use of the term “Bluetooth” in 0074, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Objections
Claims 13 and 16-19 are objected to because of the following informalities: 
In claim 13, “proceeding the step” appears to be intended as “proceeding to the step”.
In Claim 16 “method according to any one of claim 12” appears to be intended as “method according to claim 12”.
In Claim 17 “method according to any one of claim 15” appears to be intended as “method according to claim 15”.
In Claim 18 “method according to any one of claim 15” appears to be intended as “method according to claim 15”.
In Claim 19 “method according to any one of claim 15” appears to be intended as “method according to claim 15”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the wiper”.  There is insufficient antecedent basis for this limitation in the claim.  A “wiper control method” does not inherently include a wiper.
Claims 13-19 are rejected for incorporation of the errors of the base claim by dependency.
 Claim 13 recites the limitation “the rainfall”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the wiper”.  There is insufficient antecedent basis for this limitation in the claim.  A “wiper control device” does not inherently include a wiper.
Claims 21-22 are rejected for incorporation of the errors of the base claim by dependency.
Claim 21 recites the limitation “The device for controlling a wiper”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 21 recites the limitation “a rainfall detection unit”.  Claim 21 is dependent on claim 20, which previously introduced “a rainfall detection unit”.  Claim 21 then 
Claim 22 recites the limitation “the rainfall detection unit”.  Claim 21 is dependent on claim 20, which previously introduced “a rainfall detection unit” twice.  It is unclear, and therefore indefinite, if these are the same unit or which unit performs the limitation.  
Claim 23 recites the limitation “the wiper”.  There is insufficient antecedent basis for this limitation in the claim.  A “wiper control device” does not inherently include a wiper.
Claim 24 is rejected for incorporation of the errors of the base claim by dependency.
Claim 24 recites the limitation “the device for controlling a wiper”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 24 recites the limitation “a wiper”.  Claim 24 is dependent on claim 23, which previously introduced “the wiper”.  It is unclear, and therefore indefinite, if these are the same wiper.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “raindrop density” in claim  is used by the claim to mean something like “weight divided by time” or possibly intended as “raindrop intensity” while the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Specification provides an equation for determining the swing frequency of the wiper.  The swing frequency f=β[G,Δt] fails to describe the relationship formula between the raindrop weight and the time difference of the raindrop.  In the example provided in [0048], the swing frequency is determined by the time between raindrops and the raindrop weight range.  There is a conflict between setting the swing frequency 
Claims 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the Specification fails to provide a working equation for determining a swing frequency of the wiper and resolving the two methods.  The Specification also fails to disclose how the length of the wiper may be adjusted.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rainfall detection unit” in claim 12, claim 20 and claim 23, “wireless connection unit” in claim 16, claim 17 and claim 23, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 12-24 are directed to the abstract idea of selecting a wiper control, as explained in detail below.  The claims do not include 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts 
Step 1

According to the first part of the analysis, in the instant case, claims 12-19 are directed to a method, claims 20-22 to a wiper control device, and claims 23-24 to a wiper control device.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 12 recites: 
A wiper control method, comprising: setting a plurality of wiper control policies, the plurality of wiper control policies at least including a control according to a detection result of a rainfall detection unit and a control according to a wiper control parameter sent by a mobile terminal; and selecting one wiper control policy to control a swing state of the wiper according to a preset condition.

The basic elements of claim 12 are setting a policy, getting a rainfall detection, getting a wiper control parameter, and selecting a control policy, as claimed.  These steps describe the concept of selecting a wiper control policy, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 12 of selecting a wiper control policy is an abstract idea.  
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “mobile terminal”.    
The “mobile terminal” is merely the source of the wiper control parameter and does not perform any of the claim limitations.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 13-19 define additional details on the processing of the data.   

Accordingly, claims 12-19 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 20 is comparable to claim 1 with the same elements recited as a device claim.
Claim 20 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 12.
Dependent claims 21-22 are similar to claims 13-14 and are rejected for the same reasoning as the rejection of claims 13-14.   
Claim 23 is comparable to claim 12 with the same elements recited as a device claim.  Claim 23 adds the additional elements of a “wireless connection unit”.  This is a source of the data and does not perform any of the claim limitations.
 Claim 23 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 12.
Dependent claim 24 is similar to claim 21 and is rejected for the same reasoning as the rejection of claim 21. 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after 
Claim 12 recites limitations for setting a policy, getting a rainfall detection, getting a wiper control parameter, and selecting a control policy, as claimed.  Claim 12 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “mobile terminal”, which is merely the source of the data.    
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 13-24 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any 
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “mobile terminal” is merely the source of the data.  A mobile terminal would also be understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13, 15-17, 20-21 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bojanowski et al., U.S. Patent Application Publication 2017/0349148 A1.
As to claim 12, Bojanowski et al. discloses a wiper control method, comprising: setting a plurality of wiper control policies, the plurality of wiper control policies at least including a control according to a detection result of a rainfall detection unit and a control according to a wiper control parameter sent by a mobile terminal (0024, 0033, 0046); and 
selecting one wiper control policy to control a swing state of the wiper according to a preset condition (0046).
As to claim 13, Bojanowski et al. discloses the wiper control method according to claim 12.  Bojanowski et al. further discloses wherein before controlling the swing state of the wiper according to the detection result of the rainfall detection unit, the method further comprises: 
detecting the rainfall through the rainfall detection unit (0033, rain sensors); 
determining whether the rainfall satisfies a set threshold according to the detection result (0033, rain condition); and 
when the rainfall satisfies the set threshold, proceeding the step of controlling the swing state of the wiper according to the detection result of the rainfall detection unit (0033).
As to claim 15, Bojanowski et al. discloses the wiper control method according to claim 12.  Bojanowski et al. further discloses wherein before controlling the swing state of the wiper according to the wiper control parameter sent by the mobile terminal, the method further comprises: 
acquiring the wiper control parameter sent by a user through the mobile terminal; or receiving the wiper control parameter sent by the mobile terminal, the wiper control 
As to claim 16, Bojanowski et al. discloses the wiper control method according to any one of claim 12.  Bojanowski et al. further discloses wherein the selecting one wiper control policy to control the swing state of the wiper according to the preset condition comprises: 
determining whether a wireless connection unit is enabled (0024); 
if the wireless connection unit is enabled, controlling the swing state of the wiper according to the wiper control parameter sent by the mobile terminal (0046); 
and if the wireless connection unit is not enabled, controlling the swing state of the wiper according to the detection result of the rainfall detection unit (0046).
As to claim 17, Bojanowski et al. discloses the wiper control method according to any one of claim 15.  Bojanowski et al. further discloses wherein the selecting one wiper control policy to control the swing state of the wiper according to the preset condition comprises: 
determining whether a wireless connection unit is enabled (0024); 
if the wireless connection unit is enabled, controlling the swing state of the wiper according to the wiper control parameter sent by the mobile terminal (0046); and 
if the wireless connection unit is not enabled, controlling the swing state of the wiper according to the detection result of the rainfall detection unit (0046).
Claim 20 is rejected for the same reasoning as the rejection of claim 12.
Claim 21 is rejected for the same reasoning as the rejection of claim 13.
Claim 23 is rejected for the same reasoning as the rejection of claim 12.
Claim 24 is rejected for the same reasoning as the rejection of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bojanowski et al., U.S. Patent Application Publication 2017/0349148 A1, as applied to claim 12 above, and further in view of Sugiura et al., U.S. Patent 9,234,983 B2 (2016).
As to claim 14, Bojanowski et al. discloses the wiper control method according to claim 13.  
Bojanowski et al. does not disclose weight or density, using the standard definition of density, as claimed.

detecting at least one of a raindrop weight and a raindrop density through the rainfall detection unit to determine the rainfall (Column 4, Lines 42-61).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 13, as disclosed by Bojanowski et al., with the use of raindrop weight, as claimed, as disclosed by Sugiura et al., to measure the rain falling to determine the necessary wiper control necessary to maintain visibility for safe operation.
Claim 22 is rejected for the same reasoning as the rejection of claim 14.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666